Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 12 June 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Paris june the 12th 1783
                  
                  Give me leave to Present to You Mr de Beaune a french officer Whom Respectable Persons Have So much Recommended that I Could not deny Him this letter of introduction—He is Well Spoken of, and Wishes to Improve Himself so as to Become Proper for a Consulship in America.
                  We are Anxiously Waiting for letters from the Continent, and independant of Public Concerns, letters from My dear General Become Quite Necessary to His Most Affectionate, filial, and Respectfull friend
                  
                     Lafayette
                  
                  
                     My Best Respects Wait Upon Mrs Washington, and to Her and to You My wife and children Beg to Be Respectfully Remembered.
                  
                  
               